               Case 18-12454-gs      Doc 1165      Entered 05/18/20 14:01:56        Page 1 of 2




 1

 2

 3

 4       Entered on Docket
         May 18, 2020
 5___________________________________________________________________

 6                              UNITED STATES BANKRUPTCY COURT

 7                                        DISTRICT OF NEVADA

 8
     In re:                              )             Case No.: 18-12454-GS (LEAD)
 9                                       )             Chapter 11
10   DESERT LAND, LLC,                   )
                                         )
11                  Debtor.              )
     ____________________________________)             Jointly Administered with:
12   In re:                              )             18-12456-GS
                                         )
13
     DESERT OASIS APARTMENTS, LLC,       )
14                                       )
                    Debtor.              )
15   ____________________________________)
     In re:                              )             18-12457-GS
16                                       )
     DESERT OASIS INVESTMENTS, LLC, )
17
                                         )
18                  Debtor.              )
     ____________________________________)
19

20
              ORDER REGARDING MAY 19, 2020 SALE HEARING AND AUCTION AND
21
                           SCHEDULING A STATUS HEARING
22            On May 18, 2020, the chapter 11 trustee filed a notice of intent1 to postpone the auction
23 and related hearings scheduled for May 19, 2020, at 9:30 a.m. pursuant to the authority provided

24
           1
             The chapter 11 trustee previously emailed the court’s chambers on Sunday, May 17,
25 2020, regarding her intent to continue the May 19, 2020, hearing. The trustee’s email appeared
   to include all active parties in this case. Nevertheless, as the court has previously noted, it is
26
   incumbent on all parties in this case to ask for substantive relief by filing a pleading on the
27 docket with notice to appropriate parties, after which time the court will respond on the docket.
   The court’s chambers asked that the chapter 11 trustee filed something on the docket in response
28 to her May 17, 2020, email, and expects all parties, in the future, to refrain from emailing court’s
   chambers requesting substantive relief.
           Case 18-12454-gs        Doc 1165      Entered 05/18/20 14:01:56        Page 2 of 2




 1 to her under paragraph 11 of the bid procedures order.2 The trustee asked for a continued date on

 2 “June 2, 2020, or the first date thereafter when the Court is available to preside over the auction

 3 and hearing.” The court presumes that the notice is intended to continue the related matters also

 4 scheduled for hearing tomorrow. Rather than vacate the calendar completely, the court shall

 5 conduct a status conference to coordinate the continued hearings and discuss the status of the

 6 auction.

 7         IT IS THEREFORE ORDERED that the May 19, 2020, (9:30 a.m.) auction and related

 8 hearings on the motions to approve sale and allow for the assumption and assignment of

 9 executory contracts and lease3 shall be continued to a tentative date of June 3, 2020, at 9:30

10 a.m. Unless otherwise ordered by the court, the hearing shall be conducted by Zoom video and

11 audio pursuant to this court’s order entered on May 15, 2020.4

12         IT IS FURTHER ORDERED that the court shall conduct a status hearing on May 19,

13 2020, at 9:30 a.m. to discuss the continuance of the auction and related hearings. In light of the

14 continuance, the hearing will be conducted telephonically and the parties may appear

15 telephonically by calling (888) 808-6929, Access Code 9559044#.

16         IT IS FURTHER ORDERED that the chapter 11 trustee shall serve notice of this order

17 on creditors and interested parties in the most expedient manner possible to provide them with

18 advance notice of tomorrow’s status hearing.

19         IT IS SO ORDERED.

20 Copies sent to parties via CM/ECF.

21

22                                                 ###

23

24

25

26         2
             ECF No. 972.
           3
             ECF Nos. 1078-1079.
27         4
             ECF No. 1160.
28                                                   2
